Citation Nr: 1438705	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for the service-connected lumbar spine disability with degenerative changes prior to April 26, 2012 and 20 percent beginning on that date.  

2. Entitlement to an initial, separate rating higher than 10 percent for the service-connected lumbar spine disability on the basis of radiculopathy of the right lower extremity.  

3. Entitlement to an initial rating higher than 10 percent for the service-connected lumbar spine disability on the basis of radiculopathy of the left lower extremity.

4. Entitlement to an effective date earlier than August 2, 2010, for the grant of service connection for radiculopathy of the right lower extremity.  

5. Entitlement to an effective date earlier than August 2, 2010, for the grant of service connection for radiculopathy of the left lower extremity.  

6. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and May 2013.  

In January 2013, the Board remanded the issues of an initial higher rating for the service-connected lumbar spine disability with degenerative changes and a separate rating for lumbar radiculopathy due to the low back disability.  

Subsequently the RO in a rating decision in May 2013 assigned a 20 percent rating for the service-connected lumbar spine disability effective on April 26, 2012. 

Further, the RO in the May 2013 rating decision assigned a separate 10 percent rating effective on August 2, 2010 for each lower extremity.  

In May 2014, the Veteran filed a timely Notice of Disagreement with the assigned ratings and effective dates.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, theses issue to the attention of the agency of original jurisdiction (AOJ).  See Manlicon v. West, 12 Vet. App. 238 (1999).  

In July 2013, the Veteran's attorney attempted to file an appeal for service connection for a right hip disability.  He stated that the appeal was filed in response to a SOC dated on May 13, 2013; however, after carefully reviewing the paper and electronic files, the Board finds that a SOC dated on May 13, 2013 regarding a right hip disability is not of record.  

The Board notes that there is only a Supplemental Statement of the Case (SSOC) dated on May 13, 2013 pertaining to the issue of higher initial ratings for the low back disability.  The RO in October 2011 continued a previous denial of service connection for a right hip disability and addressed this issue again in a January 2013 deferred rating decision.  

Thus, on this record, the Board does not have jurisdiction over the issue of service-connection for a right hip disability at this time and refers this matter to the attention of the AOJ.  38 C.F.R. § 19.9(b). 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

With the exception of the issue for initial higher rating for the service-connected low back disability, the other identified issues are being remanded to the AOJ.


FINDING OF FACT

1. For the entire appeal period, the service-connected lumbar spine disability with degenerative changes is shown to have been manifested by painful flexion at 20 degrees and to have more nearly approximated that of flexion restricted to 30 degrees or less when considering the criteria in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995); neither ankylosis, nor incapacitating episodes due to intervertebral disc syndrome is demonstrated.

2. The Veteran is in receipt of separate ratings for the service-connected disability on the basis of radiculopathy of each lower extremity.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for the assignment of an initial 40 percent rating, but no higher for the service-connected lumbar spine disability with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
The RO provided pre-adjudication VCAA notice by letter, dated in May 2009. Where, as here, service connection has been granted and initial ratings have been assigned, the claim of service connection have been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the filing of a Notice of Disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The VA medical records, private medical records, records from the Social Security Administration, and lay statements have been associated with the file.  

Additionally, the Veteran was afforded multiple VA examinations throughout the appeal period with the most recent one taking place in April 2013.  The totality of the VA examinations along with the other evidence of record are found to be adequate for rating purposes.  


Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The service-connected lumbar spine disability with degenerative changes has been rated under Diagnostic Code 5237.  Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a including Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 45 degrees, extension to 45 degrees, lateral flexion, right and left, to 45 degrees, and rotation, right and left, to 80 degrees.  38 C.F.R. § 4.71a, Plate V.


Analysis

In a rating decision in December 2009, the RO granted service connection for a lumbar spine disability effective on April 22, 2009.  As discussed, the RO assigned an initial rating of 10 percent prior to April 26, 2010 and 20 percent beginning on that date.  

For the following reasons, the Board finds that the assignment of an initial 40 percent rating for the service-connected lumbar spine disability with degenerative changes for the entire period of the appeal is warranted in this case.  

While the Board acknowledges that the evidence shows that the Veteran has symptoms that are included in the criteria for ratings lower than 40 percent, the evidence overall reflects that the service-connected disability picture more nearly resembles that of forward flexion of the thoracolumbar spine of 30 degrees or less for the time in question.  

The VA progress notes dated in June 2009 showed that, over the previous 6 months, the Veteran's back pain had significantly worsened.  In the Form 9 Appeal dated in July 2010 the Veteran described experiencing episodes of flare-ups with incapacitation and the inability to stand or walk for more than 15 minutes at a time.  In May 2011, the Veteran's neighbor stated that he witnessed the Veteran struggle with standing and walking more than a few hundred feet due to back pain.  

On VA examination in April 2011, the Veteran was noted to perform flexion from 0 to 20 degrees.  While the examiner noted that the findings were not valid due to the Veteran's lack of effort, the Board finds the identified range of motion to be consistent with the Veteran's lay assertions of having worsening back pain.  Further, the private medical records in March 2012 showed that the Veteran had comfortable forward flexion only to about 30 degrees.  

On VA examination in April 2013, the Veteran complained of having sharp pain, stiffness, fatigue, numbness and decreased motion.  He also described flare-ups that limited his mobility.  His forward flexion was noted to be to 45 degrees with objective evidence of painful motion at 20 degrees.  After repetitive use testing flexion was reduced to 35 degrees.  

The examiner noted that contributing factors for functional loss/functional impairment after repetitive use were less movement than normal, pain on movement and interference with sitting, standing, and/or weight bearing.  

To the extent that the record included complaints of progressively worsening back pain and limitation of motion since January 2009, the Board finds that the severity of the service-connected low back disability is shown as likely as not to have been consistent severe impairment throughout the entire appeal period.  

These findings, in the Board's opinion, essentially equate with a disability picture manifested by flexion of the thoracolumbar spine restricted to 30 degrees or less when considering the criteria in 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, on this record, the Board finds that, for the entire appeal period, a 40 percent rating is for application under the provision of Diagnostic Code 5237 based on functional loss due to pain.  

As for an initial rating higher than 40 percent, the Veteran is presumed to be seeking the maximum evaluation possible, unless he specifies otherwise.  AB v. Brown, 6 Vet. App. 35 (1993).  

Here, the Veteran through his representative has limited his appeal to a 40 percent evaluation.  See August 2014 statement from Veteran's attorney.  Thus the Board is fully granting the benefit sought by the Veteran.

A separate rating for neurological impairment of the service-connected low back disability need not be addressed as neither the lay nor medical evidence showed bowel and bladder impairment during the appeal period.  Also the Veteran is in receipt for separate ratings for radiculopathy of each lower extremity.  

For these reasons, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a rating of 40 percent for the service-connected lumbar spine disability with degenerative changes is warranted under the General Formula for Diseases and Injuries of the Spine for the initial period of the appeal.  


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, to the extent that the action taken is favorable to the Veteran, the rating criteria are found to reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected low back disability.  

The Board finds that the service-connected low back disability is manifested by pain and limitation of motion and that the rating criteria contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) at this time.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), an extraschedular rating may be awarded based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying any benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to the specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.  


ORDER

An increased, initial rating of  40 percent for the service-connected lumbar spine disability with degenerative changes is granted for the entire period of the appeal, subject to the regulations governing the payment of VA monetary benefits. 


REMAND

For the reasons explained in the introduction, a SOC needs to be issued as to the claim for an initial rating higher than 10 percent for radiculopathy of the right lower extremity, an initial rating higher than 10 percent for radiculopathy of the left lower extremity, an effective date earlier than August 2, 2010, for the grant of service connection for radiculopathy of the right lower extremity, and an effective date earlier than August 2, 2010, for the grant of service connection for radiculopathy of the left lower extremity.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Lastly, in August 2013, the Veteran's attorney raised the issue of unemployability in conjunction with the Veteran's claim for higher initial ratings for his low back disability and lumbar radiculopathy of the lower extremities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  On review, the issue of entitlement to TDIU has been raised by the record and is for consideration.

As the Veteran's claim for TDIU is dependent upon VA's determination as to the issues of higher initial ratings for lumbar radiculopathy of the right and left lower extremities, the Board finds that the claims are inextricably intertwined and a decision on the claim for TDIU at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Thus, the issue of TDIU must be remanded as well so that further development, to include providing the Veteran notice under VCAA, can be completed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 regarding the claim for TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability

2. The AOJ should furnish to the Veteran an SOC as to the issues of an initial rating higher than 10 percent for radiculopathy of the right lower extremity, an initial rating higher than 10 percent for radiculopathy of the left lower extremity, an effective date earlier than August 2, 2010 for the grant of service connection for radiculopathy of the right lower extremity, and an effective date earlier than August 2, 2010, for the grant of service connection for radiculopathy of the left lower extremity.

Only if the Veteran perfects an appeal should any of these claims be certified to the Board following completion of any necessary development for the purpose of appellate review.    

3. After completing any indicated development, the RO should readjudicate the claim for a TDIU rating remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney a fully responsive SSOC and afford them reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


